DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of claims 1 and 2 in the reply filed on Apr. 20, 2021 is acknowledged.  The traversal is on the ground(s) that Groups I-IV are so linked as to form a single general inventive concept, all Groups require searching of methods related to making articles related to elastomeric articles, therefore there is a unity of invention.  This is not found persuasive because as specified in the Restriction Requirement, Groups I-IV lack unity of invention as under PCT Rule 13.2 they lack the same technical feature, e.g. method claims 3 and 6 do not include any of the elements of the lamination transfer article of claim 1.
The Applicant further argued that it would not be burdensome to search claims 1-10.  The Examiner notes a serious search and/or examination burden is not a factor in determining a unity of invention in 371 applications.  The Applicant also argued a separate filing fee for examination of non-elected claims and costs associated with prosecuting additional applications would place an undue burden on the Applicant.  The Examiner notes the costs associated with filing and prosecuting applications including claims directed to nonelected inventions are not a factor in determining whether a restriction requirement is proper.
The requirement is still deemed proper and is therefore made FINAL.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobe et al. (US 6372323 B1) (“Kobe”).
With respect to claim 1, Kobe discloses an article comprising an elastomeric layer – element 21 - with a first major surface comprising an array of discrete microstructures – elements 26 - separated by land areas, wherein the microstructures in the array comprise a top surface, a first tie layer – element 48 - overlying the top surfaces of the microstructures of the elastomeric layer, wherein the land areas on the first major surface are not covered by the first tie layer (abstr., col. 4, lines 65-67, col. 5, lines 1-17, col. 6, lines 28-33, Figs. 1 and 2).  Kobe discloses a second layer on a second major surface of the elastomeric layer, the second layer being a polymeric carrier film – element 22 – and a second tie layer – element 34 (col. 5, lines 18-31, Fig. 1).
Regarding the recitation in the preamble “A lamination transfer article”, that recitation has been interpreted as a recitation of intended use.  Since Kobe discloses all of the elements of the article, it would be expected that the article is capable to perform as intended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobe et al. (US 6372323 B1) (“Kobe”), in view of Capik et l. (US 5354597) (“Capik”).
With respect to claim 2, Kobe discloses the article of claim 1, wherein the microstructures comprise sidewalls (Figs. 1 and 2) but is silent with respect to the microstructures comprising the first tie layer at least partially overlying at least some of the sidewalls of the microstructures.  Capik discloses an article comprising an elastomeric layer – element 3 - comprising microstructures (col. 2, lines 24-31, col. 10, lines 8-26, Fig. 2), the microstructures comprising sidewalls (Fig. 2), wherein a skin layer – corresponding to the first tie layer - comprising an elastomer overlies the sidewalls of the microstructures (Fig. 2), the skin layer used to modify the elastomeric properties of the article (col. 5, lines 28-64).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the microstructures of Kobe with the first tie layer overlying the sidewalls of the microstructures to adjust the elastomeric properties of the article of Kobe.


Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783